*483OPINION.
Smith :
The respondent does not seriously dispute the above facts, but he does contend that the damage occasioned by the storm to the petitioner’s property is not such a loss as is deductible in computing-income tax, and, further, that the petitioner has not proven in terms of dollars and cents the amount of the loss sustained. Answer to the first objection is found in Whipple v. United States, 25 Fed. (2d) 520; Mary Cheney Davis, 16 B. T. A. 65; and John S. Hall, 16 B. T. A. 71, where deductions were allowed for identical losses under the provisions of section 214(a)(6) of the Revenue Act of 1921. The petitioner in his testimony admitted his difficulty in forming an accurate estimate of the loss in terms of dollars and cents, but he gave it as his opinion that the loss was certainly not less than $5,000, or approximately one-tenth of the value of the entire property, and his opinion was amply supported by the testimony of a real estate dealer who was familiar with all the circumstances and who fixed this amount as a conservative estimate of petitioner’s actual loss. The evidence convinces us that the petitioner sustained a loss of not less than $5,000.

Judgment mil be entered under Rule 50.